DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4 & 6-10 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 & 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


B) Claims 2-4 & 6-9 are also rejected due to their dependency on Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “a plurality of Helmholtz resonators” in Claim 2 renders the claim indefinite because it is not clear how this is different than the multiple chambers of the damping element of Claim 1. For the purposes of examination, “a plurality of Helmholtz resonators” has been construed to be the multiple chambers of Claim 1.

B) The term “respective outlet” in Claim 6, line 3 renders the claim indefinite because it is not clear if it refers to the outlets in claim 1 or not. For the purposes of examination, “respective outlet” has been construed to be an additional outlet.

C) Claim 6 recites the limitation "the shorter" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the shorter” has been construed to be a shorter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 8,408,980 B2 to Nanaumi in view of JPH10227299A to Shuichi and further in view of DE69902425T2 to Majchrzak

A) As per Claim 1, Nanaumi teaches a venting device for venting an interior of a motor vehicle, including at least two air guiding channels (Nanaumi: Figure 1; with one channel from fan to outlets 546 in Figure 30 & second channel from beginning of Item 554 to outlet on 554 in Figure 30), the venting device comprising: 
at least two air outlets for venting the interior (Nanaumi: Figure 30, Items 546).
Nanaumi does not teach an acoustic damping element that is formed as a Helmholtz resonator disposed in one of the at least two air guiding channels, by which a sound pressure level occurring at one or more of the air outlets can be reduced,
wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first plurality of openings of a first uniform size and a second chamber comprises a second plurality of openings of a second uniform size, wherein the first and second uniform sizes are different;
wherein sound characteristics at different air outlets of the at least two air outlets provided for venting the interior are matched to each other by the damping element, the damping element being configured such that sounds occurring at the at least two air outlets as air exits the at least two air outlets are substantially the same in their volume, spectrum, and spectral intensity distribution.

wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first opening of a first uniform size and a second chamber comprises a second opening of a second uniform size, wherein the first and second uniform sizes are different (Shuichi: Figure 1, Items 23 all have different sized holes);
wherein, in combination with Nanaumi, sound characteristics at different air outlets of the at least two air outlets provided for venting the interior are matched to each other by the damping element, the damping element being configured such that sounds occurring at the at least two air outlets as air exits the at least two air outlets are substantially the same in their volume, spectrum, and spectral intensity distribution (outlets of Nanaumi are symmetrical with damping element of Shuichi at blower, as such all noise characteristics will be identical to each other at identical outlets 546 in Nanaumi).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi by adding an acoustic damping element, as taught by Shuichi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi with these aforementioned teachings of Shuichi with the motivation of reducing the noise of the fan within the cabin of the vehicle, thereby improving occupant comfort.
Nanaumi in view of Shuichi does not explicitly teach a plurality of openings for each chamber.
However, Majchrzak teaches a plurality of openings for each chamber (Majchrzak: Figure 3, Items 82).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by having a plurality of openings in the chambers, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of Majchrzak since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Nanaumi in view of Shuichi and Majchrzak teaches that the damping element is formed by a plurality of Helmholtz resonators coupled to each other (Shuichi: Figure 1, Items 23).

C) As per Claim 3, Nanaumi in view of Shuichi and Majchrzak teaches that the first plurality of openings and/or the second plurality of openings are round openings (Shuichi: Figure 1, Item 21 is round).

D) As per Claim 4, Nanaumi in view of Shuichi and Majchrzak teaches that the damping element comprises at least a third chamber comprising a third plurality of openings (Shuichi: Figure 1, third chamber 23 with plurality of openings from Figure 2 Majchrzak).

E) As per Claim 6, Nanaumi in view of Shuichi and Majchrzak teaches that at least two air guiding channels comprise comprises two air guiding channels of different lengths extending from an air inlet up to a respective air outlet provided for venting the interior and the damping element is disposed in the shorter air guiding channel (shorter channel to Items 546 as compared to length of 544 with damper disposed in first channel to 546).

F) As per Claim 7, Nanaumi in view of Shuichi teaches all the limitations except that a sound absorbing material, comprising a foam or non-woven fabric, is disposed in the air guiding channel having the damping element.
However, Majchrzak teaches a sound absorbing material, comprising a foam or non-woven fabric, is disposed in the air guiding channel having the damping element (Majchrzak: Figure 4, Item 92; Paragraph 0058).


G) As per Claim 8, Nanaumi in view of Shuichi teaches all the limitations except that more than half of the damping element is formed of a non-foamed plastic.
However, Majchrzak teaches that more than half of the damping element is formed of a non-foamed plastic (Majchrzak: Paragraph 0013 & 0032).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by making the element out of plastic, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of Majchrzak because Applicant has not disclosed that having the material of the element solves any stated problem or is for any particular purpose. Moreover, it appears that a plastic element would perform equally well with Nanaumi in view of Shuichi. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the element of Nanaumi in view of Shuichi plastic because the material of the element does not appear to provide any unexpected results.

H) As per Claim 9, Nanaumi in view of Shuichi and Majchrzak teaches that the damping element extends across a cross-section of the air guiding channel in which it is disposed (Shuichi: Figure 1, all Items 23 extend throughout cross-section).


at least two air outlets for venting the interior (Nanaumi: Figure 30, Items 546).
Nanaumi does not teach an acoustic damping element that is formed as a Helmholtz resonator disposed in one of the at least two air guiding channels, by which a sound pressure level occurring at one or more of the air outlets can be reduced,
wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first plurality of openings of a first uniform size and a second chamber comprises a second plurality of openings of a second uniform size, wherein the first and second uniform sizes are different;
wherein sound characteristics at different air outlets of the at least two air outlets provided for venting the interior are matched to each other by the damping element, the damping element being configured such that sounds occurring at the at least two air outlets as air exits the at least two air outlets are substantially the same in their volume, spectrum, and spectral intensity distribution.
However, Shuichi teaches an acoustic damping element that is formed as a Helmholtz resonator disposed in one of the at least two air guiding channels, by which a sound pressure level occurring at one or more of the air outlets can be reduced (Shuichi: Figure 1; reducing noise at all outlets);
wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first opening of a first uniform size and a second chamber comprises a second opening of a second uniform size, wherein the first and second uniform sizes are different (Shuichi: Figure 1, Items 23 all have different sized holes);
wherein, in combination with Nanaumi, wherein the damping element is adapted to generate sound levels and acoustic frequency spectra that are symmetric relative to an area spatially centrally centered between the at least two air outlets and/or relative to an area occupied by a vehicle occupant (outlets of Nanaumi are symmetrical with damping element of Shuichi at blower, as such all noise characteristics will be identical to each other at identical outlets 546 in Nanaumi and centered in the cabin of the vehicle).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi by adding an acoustic damping element, as taught by Shuichi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi with these aforementioned teachings of Shuichi with the motivation of reducing the noise of the fan within the cabin of the vehicle, thereby improving occupant comfort.
Nanaumi in view of Shuichi does not explicitly teach a plurality of openings for each chamber.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by having a plurality of openings in the chambers, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of Majchrzak since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the plurality of openings in Majchrzak for the single opening in Nanaumi in view of Shuichi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 & 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762